Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10 along with amendments, filed 12/23/2020, with respect to the 112, second paragraph and 35 USC 103 rejection(s) of claim(s) 1 and 3 as being unpatentable over Barnett et al. (US 2016/0287007 Al) and in view of Kuempel et al. (US 2014/0314921 Al), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Election/Restrictions
This application is in condition for allowance except for the presence of Group II, Claim 4-15, 17-20 and 33, and Group III, Claim 16, 21-32, 34-38.  Accordingly, claim 4-28 and 32-38 been cancelled.

Allowable Subject Matter
Claim 1 and 3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the method of entering values as cited and generating pre-infusion flow rate and at least one extraction flow rate according to the entered values, while controlling the pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792